Title: To Thomas Jefferson from John Mason, 4 December 1793
From: Mason, John
To: Jefferson, Thomas



Sir
George Town 4th. Decr. 1793

In due course I was honoured with your Letter of 20th. Ulto.
It is from our Connection with that City quite as convenient, to receive in Philadelphia at present as here, and not to trouble you with remitting, we send now to our Friends Messrs. Joseph Anthony & Son who will present it—F. M. & Cos. Draft on you for 205 Ds. 42 Cts.
We have written to our Friend in Baltimore for the amount of the little Charges in this Country when we ascertain will forward them in same way.
By next Post Sir the house who are now preparing the papers relative, will take the Liberty of addressing you in your Official Character on the Subject of a Ship and Cargoe we have lately had seized and condemned in a most extraordinary Manner at St. Christophers. With great Respect I have the honour to be Sir Your most Ob Hble St

J Mason

